Case 19-23203-CMB               Doc 56   Filed 07/23/20 Entered 07/23/20 12:42:32             Desc Main
                                         Document     Page 1 of 2
                                 IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In Re:                                           :       CASE NO. 19-23203-CMB
                                                 :
         Craig B Westrick and                    :       CHAPTER 13
         Sally A Westrick,                       :
                         Debtors,                :
                                                 :       MOTION NO.: WO - 1
         Craig B Westrick,                       :
                         Movant,                 :       RELATED TO DOCKET NO.: 54
                                                 :
                          vs.                    :
                                                 :
         Highmark Inc.,                          :
                                                 :
                          and                    :
                                                 :
         Ronda J. Winnecour, Esquire,            :
                       Chapter 13 Trustee.       :
                       Respondents.              :
                                                 :
         Social Security No. xxx-xx- 5808        :



                      ORDER TO PAY TRUSTEE PURSUANT TO WAGE ATTACHMENT

        The above-named Debtor(s) having filed a Chapter 13 petition and Debtor(s) having moved to
attach wages to fund the Chapter 13 Plan:

        IT IS HEREBY ORDERED that until further order of this Court, the entity from which the Debtor
receives income:

                                             HIGHMARK INC
                                           1800 CENTER STREET
                                           CAMP HILL PA 17011
                                   ATTENTION: PAYROLL ADMINISTRATOR

        Shall deduct from said income in the amount of One Thousand Nine Hundred Sixty-One Dollars
and Fifty-Four Cents ($1,961.54) bi-weekly (each pay period), for a monthly total of Four Thousand Two
Hundred and Fifty Dollars ($4,250.00), beginning on the next pay day following receipt of this order and
shall deduct a similar amount each pay period thereafter, including any period for which the debtor
receives a periodic or lump sum payment as a result of vacation, termination or other benefits arising out
of present or past employment, or from any other benefits payable to the debtor, and shall remit the
deducted sums ON AT LEAST A MONTHLY BASIS to:

                                      RONDA J. WINNECOUR, ESQUIRE
                                      STANDING CHAPTER 13 TRUSTEE
                                              PO BOX 84051
                                            CHICAGO IL 60689
Case 19-23203-CMB          Doc 56     Filed 07/23/20 Entered 07/23/20 12:42:32                  Desc Main
                                      Document     Page 2 of 2
        IT IS FURTHER ORDERED that the above-named entity shall notify the Debtor’s attorney, Daniel P.
Foster, Esquire, Foster Law Offices, 1210 Park Avenue, Meadville, PA 16335, 814.724.1165, and the
Chapter 13 Trustee if the debtor’s income is terminated and the reason therefore.

        IT IS FURTHER ORDERED that the Debtors shall serve this Order and a copy of the Notification of
Debtor’s Social Security Number, Local Bankruptcy Form 12, that includes the Debtor’s full Social Security
number on the above-names entity. Debtor shall file a certificate of service regarding service of the order
and local form, but the Social Security number shall not be included on the certificate.

       IT IS FURTHER ORDERED that all remaining income of the Debtor, except the amounts required to
be withheld for taxes, Social Security, insurance, pension, or union dues be paid to the Debtor in
accordance with usual payment procedures.

       IT IS FURTHER ORDERED THAT NO OTHER DEDUCTIONS FOR GARNISHMENT, WAGE ASSIGNMENT,
CREDIT UNION OR OTHER PURPOSE SHALL BE MADE FROM THE INCOME OF DEBTOR WITH THE SOLE
EXCEPTION OF ANY SUPPORT PAYMENTS.

         IT IS FURTHER ORDERED that this order supersedes previous orders made to the above-named
entity in this case.

        IT IS FURTHER ORDERED that the above-named entity shall not charge any fee to the Debtor for
the administration of this attachment order, except as may be allowed upon application to and order of
this Court.

        IT IS FURTHER ORDERED that the debtor(s) shall remain responsible for timely making all monthly
plan payments to the Chapter 13 Trustee, either in whole or in part, until such time as the automatic
paycheck withdrawals by the employer or other automatic attachments such as automatic bank transfers
or welfare checks begin. The first Plan payment is due within thirty (30) days after the Chapter 13 Plan
has been filed. Any failure to timely remit full Plan payments to the Trustee may result in the dismissal of
the case after notice and hearing. Employers and others who fail to withhold funds and pay them over to
the Trustee as ordered herein may be subject to sanctions including damages to debtor and this estate.




        July 23, 2020
DATE: ________________                                ________________________
                                                         BY:_______________________________
                                                      CarlotaCarlota
                                                              M. BöhmM. Bohm, Judge
       FILED                                          Chief United   States BankruptcyCourt
                                                            United States Bankruptcy   Court Judge
       7/23/20 12:41 pm
       CLERK
       U.S. BANKRUPTCY
       COURT - WDPA
